DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 and 6 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: based on a write request to write data to memory cells corresponding to an address indicated in the write request, determining membership of the bits that form at least a portion of the data in different groupings of the bits, wherein a first bit grouping is to be distributed across the memory cells and each remaining bit grouping is to be stored in a corresponding one of the memory cells; based on a first value of the first bit grouping, determining a list of partitioned subset identifiers that map to the first bit grouping, wherein each partitioned subset identifier in the list corresponds to a different one of the memory cells; for each of the remaining bit groupings and the corresponding one of the memory cells, determining which of a set of voltage threshold levels maps to both a value of the remaining bit grouping and the partitioned subset identifier for the memory cell in the list, wherein the set of voltage threshold levels have been partitioned into set partitions each of which is identified by a different partitioned subset identifier for each of the memory cells; and writing to the memory cell a voltage threshold corresponding to the determined voltage threshold level., and a combination of other limitations in the independent claims.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9/17 recites the limitation "the first bit grouping".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10-16, 18-20 are rejected at least they are dependent claims of claim 9/17.

Note: claim 9-20 comprises similar allowable content as that of claim 1, provided the 112 issue is resolved.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827